PER CURIAM.
REVERSED. See § 440.20(4), Fla. Stat. (Supp.1994); see also Franklin v. Northwest Airlines, 778 So.2d 418, 422 (Fla. 1st DCA 2001) (“The language in subsection (4) states that a carrier ‘shall admit or deny compensability within 120 days after the initial provision of compensation or benefits.’ The employer/carrier failed to act pursuant to the options permitted under the statute, and they never sent a ‘120 day letter.’ ... Having failed to deny compensability within the time period set forth in the statute, the employer/carrier waived the right and are deemed to have accepted compensability.”); Bynum Transp. v. Snyder, 765 So.2d 752, 753-54 (Fla. 1st DCA 2000).
ERVIN, WEBSTER, and BENTON, JJ., CONCUR.